Title: To George Washington from Alexander Hamilton, 19 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            [Philadelphia] April 19. 1794.
          
          The Secretary of the Treasury presents his respects to the President of the United
            States, and encloses herewith the draft of a passport for the Sloop Dove for the
            President’s signature. It will be forwarded by Mr Goodhue, who
            will call for it at the Secretary’s Office.
        